DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology (“comprising”).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said second wall portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said adjusting" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said clotting" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 11 recites the limitation "said coils" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cam et al. (US Pub. No. 2012/0290067).
Regarding claim 1, Cam discloses a method of treating a cerebral aneurysm (for example, see the abstract and paragraphs 3, 135 and 136) comprising positioning an expandable member (53) in a cerebral blood vessel (vessels 67, 68b) at a location of a cerebral aneurysm (10; for example, see Figure 5, wherein the abstract and paragraphs 3, 135, and 136, disclose the most common aneurysms include cerebral aneurysms and the vessels may be cerebral blood vessels such that the aneurysm treated is a cerebral aneurysm), said expandable member (53) comprising a braided mesh structure (for example, see paragraph 37) comprising a plurality of wires (59a, 59b; for example, see paragraphs 13, 37, and 49 and Figure 1A) arranged to define at least one first wall portion (at 57) in which openings defined between said wires are small enough to interfere with inner content (for example, blood within the aneurysm and objects 69, wherein paragraph 70 describes objects 69 include coils or thrombi) within said cerebral aneurysm (10) from exiting said cerebral aneurysm (for example, see Figure 5 [note that 69 is incorrectly referenced as 62 in Figure 5] and paragraphs 48 and 50), expanding said expandable member (53) to engage the blood vessel walls and to slightly protrude into a neck of said cerebral aneurysm (for example, see Figure 5), allowing said first wall portion (at 57) to interfere with inner content of said cerebral aneurysm (10) exiting said cerebral aneurysm (for example, see Figure 5 and paragraphs 48 and 50), and removing said expandable member (for example, see paragraphs 10, 74, and 82 describing methods in which the expandable member 53 is withdrawn or retrieved after deployment).
Regarding claim 2, Cam discloses said expandable member (53) further comprises at least one second wall portion (adjacent the defined first wall portion 57) in which openings defined between said wires are large enough to allow blood flow through (for example, see Figure 5 and paragraphs 9, 12, and 36 disclosing minimal interruption of blood flow in the vessels after deployment of the expandable member), said second wall portion (adjacent the defined first wall portion 57) axially aligned relative to said first wall portion (for example, see Figure 5).
Regarding claim 3, Cam discloses allowing said blood flow to flow through said second wall portion (for example, see Figure 5 and paragraphs 9, 12, and 36 disclosing minimal interruption of blood flow in the vessels after deployment of the expandable member).
Regarding claim 4, Cam discloses said inner content comprises blood contained within said cerebral aneurysm (for example, see paragraph 53 describing stagnation of blood flow in the aneurysm, resulting in thrombosis, and paragraph 147 describing reduced blood flow in the aneurysm, thus containing blood therein).
Regarding claim 5, Cam discloses said inner content comprises intra-aneurismal coils (69) that were previously introduced into said aneurysm (for example, see paragraphs 70, 76, 78, and 81).
Regarding claim 6, Cam discloses reducing radial flow into and/or out said aneurysm enough to allow a thrombus to form (for example, see paragraph 53 describing stagnation of blood flow in the aneurysm, resulting in thrombosis).
Regarding claim 7, Cam discloses adjusting a diameter of said expandable member (53) from outside the patient's body (for example see paragraph 74 describing methods in which the expandable member is expanded, retrieved, and redeployed, wherein the diameter of the expandable member changes as these steps are performed, thus the step of adjusting the diameter of the expandable member is performed as claimed; see also paragraph 145 describes the handle of the catheter is outside the patient, thus operation of the device is understood to take place outside the patient’s body as claimed), and retracting a delivery system used for said positioning to temporarily or permanently deploy said expandable member (53) in said vessel (for example, see paragraphs 16, 74, and 146).
Regarding claim 8, Cam discloses said adjusting is performed based on a clotting rate of blood at a location of said aneurysm (for example, see paragraph 74 describing methods in which the expandable member is expanded, retrieved, and redeployed in order to achieve the optimal position for the desired amount of occlusion and paragraphs 145-147 describing imaging being used to determine the degree of occlusion based on whether thrombosis is occurring, wherein adjustments are made based on the desired amount of occlusion).
Regarding claim 9, Cam discloses said method further comprises delivering one or more coils (69) into said aneurysm to induce said clotting (for example, see paragraphs 45, 70, 76, and 78, describing the coils as being specifically “embolization” coils thus inducing “emboli”, or in other words, clots/clotting).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cam as applied to claim 3 above, and further in view of Strauss et al. (US Pub. No. 2013/0116774).
Cam discloses the claimed invention except for whether said coils (69) are introduced into said aneurysm (10) through a lumen of said expandable member (53). Strauss also discloses a method of treating a cerebral aneurysm utilizing an expandable member and coils (for example, see Figure 11). Strauss teaches the coils are introduced into said aneurysm (20) through a lumen of the expandable member (for example, see Figure 11 and paragraphs 63-64). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have introduced Cam’s coils (69) through the lumen of Cam’s expandable member (53) and into the aneurysm (10) as taught by Strauss. Doing so would have safely and effectively deployed the coils into the aneurysm for the desired occlusion thereof.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cam as applied to claim 3 above, and further in view of Feller et al. (US Pub. No. 2008/0161936).
Cam discloses the claimed invention except for whether said coils (69) are introduced into said aneurysm (10) via a microcatheter at least partially axially aligned with said expandable member (53), and wherein said method further comprises expanding a diameter of said expandable member (53) to capture said microcatheter between said expandable member (53) and a wall of said blood vessel (67, 68b) to prevent movement of said microcatheter during coil deployment and removing said microcatheter after coils were deployed and further expanding a diameter of said expandable member (53). Feller also discloses a method of treating an aneurysm utilizing an expandable member and coils (for example, see Figure 2). Feller teaches the coils (18) are introduced into said aneurysm (A) via a microcatheter (16) at least partially axially aligned with said expandable member (10; for example, see Figure 2), and wherein said method further comprises expanding a diameter of said expandable member (10) to capture said microcatheter between said expandable member (10) and a wall of said blood vessel (V) to prevent movement of said microcatheter (16) during coil (18) deployment (for example, see Figure 2 and paragraph 48) and removing said microcatheter (16) after coils (18) were deployed (for example, see paragraph 54). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have introduced Cam’s coils (69) into the aneurysm (10) via a microcatheter at least partially axially aligned with said expandable member (53), and expanding a diameter of the expandable member (53) to capture said microcatheter between said expandable member (53) and a wall of said blood vessel (67, 68b) to prevent movement of said microcatheter during coil deployment and removing said microcatheter after coils were deployed as taught by Feller. Doing so would have safely and effectively deployed the coils into the aneurysm for the desired occlusion thereof.
Furthermore, Feller teaches that the expandable member (10) may be partially expanded prior to placing the microcatheter (16) and then fully expanded (for example, see paragraph 55) and further recognizes deformation of the microcatheter (16) by compressive forces applied to it by the expandable member (10) is a problem and should be avoided (for example, see paragraph 48). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have only partially expanded the expandable member (53) to the point where it sufficiently holds the microcatheter in place to deliver the coils without causing deformation thereof, and then further expand the diameter of the expandable member (53) to its fully expanded diameter after the coils have been delivered and the microcatheter has been removed. Doing so would prevent inadvertent deformation of the microcatheter during delivery of the coils, thus enabling safe and effective delivery of the coils into the aneurysm for the desired occlusion thereof, and further sufficiently preventing the delivered coils from exiting the aneurysm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        October 26, 2022